Exhibit 10.1

Execution Copy

SIXTH AMENDMENT TO LEASE

This Sixth Amendment to Lease (this “Sixth Amendment”), made as of the 14th day
of August, 2018, by and between ARE-MA REGION NO. 28, LLC, a Delaware limited
liability company (“Landlord”), and ALNYLAM PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).  

W I T N E S S E T H :

WHEREAS, Landlord and Tenant are parties to a Lease dated as of September 26,
2003 (the “Original Lease”), as amended by a First Amendment to Lease dated
March 16, 2006 between Landlord (as successor to Three Hundred Third Street
LLC), and Tenant (as successor to Alnylam U.S., Inc., a Delaware corporation
that is a subsidiary of Tenant and was formerly known as Alnylam
Pharmaceuticals, Inc. (the “Original Tenant”), pursuant to an Assignment of
Lease dated February 28, 2006 between Original Tenant and Tenant), by a Second
Amendment to Lease between Landlord and Tenant dated June 26, 2009 (the “Second
Amendment”), by a Third Amendment to Lease between Landlord and Tenant dated May
11, 2010 (the “Third Amendment”), by a Fourth Amendment to Lease between
Landlord and Tenant dated November 4, 2011 (the “Fourth Amendment”), and by a
Fifth Amendment to Lease (the “Fifth Amendment”) between Landlord and Tenant
dated as of March 27, 2014 (as so amended, the “Lease”); and

WHEREAS, pursuant to the Lease, Landlord leases to Tenant approximately 129,424
square feet within the building known and numbered as 300 Third Street,
Cambridge, Massachusetts (the “Building”), which premises include but are not
limited to space on the first, second, third and fourth floors of the Building
and are more particularly described in the Lease; and

WHEREAS, as of the date hereof no portion of the Premises is subject to a
sublease; and

WHEREAS, Landlord and Tenant desire to amend the Lease to extend the Term of the
Lease for a period of twelve (12) years and four (4) months, such that the Term
of the Lease will expire on January 31, 2034, and to make other modifications to
the terms and provisions of the Lease, all as more particularly provided below.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby covenant and agree as follows:

1.Defined Terms.  All capitalized terms used and not otherwise defined herein
shall have the respective meanings ascribed to them in the Lease. In the event
of any inconsistency between the Lease and this Sixth Amendment, the provisions
of this Sixth Amendment shall control, and all other provisions of the Lease
shall remain in full force and effect.

 

--------------------------------------------------------------------------------

2.Modifications to Lease.  Effective as of the date hereof, the Lease is
modified as follows:

(a)Article 1, Section I entitled “Expiration Date”, last amended by paragraph
2(a) of the Fifth Amendment, is hereby deleted in its entirety and replaced with
the following:

“I.Expiration Date:January 31, 2034.”

The foregoing amendment to the Expiration Date shall operate to extend the
Original Term, and notwithstanding Tenant’s prior exercise of one option to
extend the Term of the Lease, Tenant shall continue to have two options to
extend the Term pursuant to the terms of the second paragraph of Article 2 of
the Lease (the “Extension Option Provision”), provided that (a) the Annual Rent
for each Extended Term shall be 100% of the then Fair Market Rent, determined in
accordance with said Article 2, and (b) the amendment to said Article 2 set
forth in paragraph 3(k) of the Second Amendment is deleted in its entirety
without replacement.  For avoidance of doubt, if exercised in accordance with
the terms of the Extension Option Provision, the first Extended Term would
commence on February 1, 2034 and the second Extended Term would commence on
February 1, 2039.

(b)Article 1, Section K entitled “Monthly Rent”, last amended by paragraph 2(b)
of the Fifth Amendment, is hereby amended so that for the period from October 1,
2021 through January 31, 2034, the Annual Rent and Monthly Rent shall be as set
forth in the table below:

[See following page for rental chart]

 



2

 

--------------------------------------------------------------------------------

PERIOD

ANNUAL RENT

MONTHLY RENT

October 1, 2021 through September 30, 2022

$10,483,344.00

$873,612.00

October 1, 2022 through September 30, 2023

$10,745,427.60

$895,452.30

October 1, 2023 through September 30, 2024

$11,014,063.29

$917,838.61

October 1, 2024 through September 30, 2025

$11,289,414.87

$940,784.57

October 1, 2025 through September 30, 2026

$11,571,650.24

$964,304.19

October 1, 2026 through September 30, 2027

$11,860,941.50

$988,411.79

October 1, 2027 through September 30, 2028

$12,157,465.04

$1,013,122.09

October 1, 2028 through September 30, 2029

$12,461,401.66

$1,038,450.14

October 1, 2029 through September 30, 2030

$12,772,936.71

$1,064,411.39

October 1, 2030 through September 30, 2031

$13,092,260.12

$1,091,021.68

October 1, 2031 through September 30, 2032

$13,419,566.63

$1,118,297.22

October 1, 2032 through September 30, 2033

$13,755,055.79

$1,146,254.65

October 1, 2033 through January 31, 2034

$14,098,932.24, equal to $4,699,644.08 for such 4-month period

$1,174,911.02

 

(c)Article 9(A) of the Lease is amended by added the following clause, “except
to the extent caused by the willful misconduct or negligence of Landlord”, at
the end of each subsection (i) and (ii) of said Article 9(A) and after the words
“or willful misconduct of Tenant” in subsection (iii) of said Article 9(A).  In
addition, said Article 9(A) is further amended by adding the following sentence
prior to the last sentence thereof: “In the event that any provision of this
Lease expressly conflicts with the requirements of M.G.L. Chapter 186, Section
15, the provisions of said statute shall govern to the extent of such conflict.”

3.Tenant Improvement Allowance. Tenant shall perform the Tenant Improvements as
set forth in the Work Letter attached hereto as Exhibit A (the “Work
Letter”).  Landlord shall provide a Tenant Improvement Allowance of up to $65.00
per rentable square foot of the Premises, or up to $8,412,560.00, in the
aggregate, which may be used by Tenant to fund appropriate improvements to the
Premises which are consistent with the use of the Premises as Class A laboratory
and office space and are constructed in accordance with, and as described in,
the Work Letter; provided, however, the parties acknowledge and agree that
Tenant may be retrofitting the Premises to be used, primarily, as office space,
and, as such, portions of the Premises currently used for laboratory space

3

 

--------------------------------------------------------------------------------

may be converted to office space (but provided that such retrofitting be
performed in such a manner so as to facilitate the future conversion of such
office space back to laboratory space as set forth in Section 2(a) of the Work
Letter).

4.Landlord’s Work.  In connection with this Sixth Amendment, Landlord shall
replace the existing base Building cooling towers serving the Building (the
“Cooling Tower Replacement”).  The cost of this Cooling Tower Replacement shall
be paid by Landlord and shall not be included in Operating Expenses.  

5.Excess Income.  Landlord and Tenant acknowledge and agree that the Excess
Income provision set forth in paragraph 5 of the Third Amendment, paragraph 2 of
the Fourth Amendment and paragraph 3 of the Fifth Amendment are of no further
force or effect, and in the event that Tenant desires to assign any interest in
the Lease or enter into a sublease with respect to the Premises, the terms and
provisions of Article 16 of the Original Lease shall apply thereto without
modification.

6.Right of First Offer and Right of First Refusal.  Landlord and Tenant
acknowledge and agree that the Premises currently includes the Right of First
Refusal Space described in Article 31 of the Original Lease and the ROFO Space
described in Article 32 of the Lease (added to the Original Lease by paragraph
3(m) of the Second Amendment), and therefore, both such Articles 31 and 32 are
deleted in their entirety without replacement.

7.Ratification of Lease; Effect of Sixth Amendment.  The Lease, as amended by
this Sixth Amendment, is hereby ratified and confirmed, and each and every
provision, covenant, condition, obligation, right and power contained in and
under, or existing in connection with, the Lease, as amended by this Sixth
Amendment, shall continue in full force and effect from and after the date
hereof and throughout the Term.  This Sixth Amendment is not intended to, and
shall not be construed to, effect a novation, and, except as expressly provided
in this Sixth Amendment, the Lease has not been modified, amended, canceled,
terminated, surrendered, superseded or otherwise rendered of no force and
effect.  Tenant acknowledges and agrees that the Lease, as amended by this Sixth
Amendment, is enforceable against Tenant in accordance with its terms. The Lease
and this Sixth Amendment shall be construed together as a single
instrument.  This Sixth Amendment is the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions.  This Sixth
Amendment may be amended only by an agreement in writing signed by the parties
hereto.

8.No Defaults, Counterclaims or Rights of Offset; Release of Landlord.  Tenant
hereby warrants and represents that, to its knowledge, as of the date of the
execution of this Sixth Amendment by Tenant, there are no defaults under the
Lease in respect of Landlord's performance thereunder and there exist no
defenses, counterclaims or rights of offset with respect thereto.  

4

 

--------------------------------------------------------------------------------

9.Brokers.  Landlord and Tenant represent and warrant to each other that neither
has dealt with any broker, finder or agent in procuring this Sixth Amendment
except for Cushman & Wakefield and CBRE (collectively, the "Brokers", and
individually, a “Broker”).  Tenant and Landlord represent and warrant to each
other that, except with respect to the Brokers, both of whom represented Tenant,
no broker, agent, commission salesperson, or other person has represented it in
the negotiations for and procurement of this Sixth Amendment and that with
respect to this Sixth Amendment no commissions, fees, or compensation of any
kind are due and payable in connection herewith to any broker, agent, commission
salesperson, or other person.  Tenant and Landlord agree to indemnify and hold
harmless each other, its agents, members, partners, representatives, officers,
affiliates, shareholders, employees, successors and assigns from and against any
and all loss, liabilities, claims, suits, or judgments (including, without
limitation, reasonable attorneys' fees and court costs incurred in connection
with any such claims, suits, or judgments, or in connection with the enforcement
of this indemnity) for any fees, commissions, or compensation of any kind which
arise out of or are in any way connected with any claimed agency relationship
not referenced in this paragraph.  Landlord shall be responsible for paying a
brokerage fee to each Broker, each pursuant to the terms of separate agreement
with such Broker.

10.Successors and Assigns.  This Sixth Amendment shall bind and inure to the
benefit of the parties hereto and their respective permitted successors and
assigns.

11.Counterparts.  This Sixth Amendment may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature process complying with the U.S. federal ESIGN Act of 2000) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.
Electronic signatures shall be deemed original signatures for purposes of this
Sixth Amendment and all matters related thereto, with such electronic signatures
having the same legal effect as original signatures.

12.Lender Consent.  This Sixth Amendment is conditioned upon the written consent
of Landlord’s Lender and shall not be effective unless and until Lender provides
such written consent.

[SIGNATURES ON FOLLOWING PAGE]


5

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment as of
the day and year first written above.

 

TENANT:

ALNYLAM PHARMACEUTICALS, INC.

By:

 

/s/ Manmeet S. Soni

Name:

 

Manmeet S. Soni

Title:

 

Chief Financial Officer

 

 

 

LANDLORD:

ARE-MA REGION NO. 28, LLC,

a Delaware limited liability company

 

 

 

By:

 

Alexandria Real Estate Equities, L.P.,

 

 

a Delaware limited partnership, its managing member

 

 

 

 

By:

 

ARE-QRS Corp., a Maryland corporation, its general partner

 

By:

 

/s/ Gary Dean

Name:

 

Gary Dean

Title:

 

Senior Vice President, RE

 

 

Legal Affairs

 




6

 

--------------------------------------------------------------------------------

Pacific Life Insurance Company (“Lender”) holder of a Leasehold Mortgage,
Financing Statement and Security Agreement (With Assignment of Rents and Fixture
Filing) dated August 24, 2016 from ARE-MA Region No. 28, LLC to Lender, recorded
with the Middlesex South District Registry of Deeds in Book 67892, Page 187,
hereby consents to the terms and provisions of the within Sixth Amendment.

 

PACIFIC LIFE INSURANCE COMPANY

 

By:

 

/s/ L. Lisa Fields

Name:

 

L. Lisa Fields

Title:

 

Assistant Vice President

 

 

 

By:

 

/s/ DeAnne A. Reed

Name:

 

DeAnne A. Reed

Title:

 

Assistant Secretary

 

 




7

 

--------------------------------------------------------------------------------

Exhibit A

to

Sixth Amendment to Lease

[Tenant Build]

WORK LETTER

THIS WORK LETTER (this "Work Letter") is incorporated into that certain Sixth
Amendment to Lease (the "Sixth Amendment to Lease") dated as of August 14, 2018,
by and between ARE-MA Region No. 28, LLC, a Delaware limited liability company
("Landlord"), and Alnylam Pharmaceuticals, Inc., a Delaware corporation
("Tenant"), which amends and is made part of the Lease.  Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.

1.General Requirements.

(a)Tenant's Authorized Representative.  Tenant designates John Kyranos
("Tenant's Representative") as the only person authorized to act for Tenant
pursuant to this Work Letter.  Landlord shall not be obligated to respond to or
act upon any request, approval, inquiry or other communication ("Communication")
from or on behalf of Tenant in connection with this Work Letter unless such
Communication is in writing from Tenant's Representative.  Tenant may change
Tenant's Representative at any time upon not less than 5 business days advance
written notice to Landlord.

(b)Landlord's Authorized Representative.  Landlord designates Tom Andrews, Joe
Maguire and Jeff McComish (any such individual acting alone, "Landlord's
Representative") as the only persons authorized to act for Landlord pursuant to
this Work Letter.  Tenant shall not be obligated to respond to or act upon any
request, approval, inquiry or other Communication from or on behalf of Landlord
in connection with this Work Letter unless such Communication is in writing from
Landlord's Representative.  Landlord may change any Landlord's Representative at
any time upon not less than 5 business days advance written notice to Tenant.

(c)Architects, Consultants and Contractors.  Landlord and Tenant hereby
acknowledge and agree that the architect (the "TI Architect") for the Tenant
Improvements (as defined in Section 2(a) below), the general contractor and any
subcontractors for the Tenant Improvements, shall be selected by Tenant, subject
to Landlord's approval, which approval shall not be unreasonably withheld,
conditioned or delayed.  For purposes of this paragraph, the following groups
shall be deemed pre-approved by Landlord:  The Cardinal Group; Siena
Construction, Architectural Environments, Inc.; Symmes Maini & McKee Associates,
Inc.; TRIA Architects, Inc.; Lighthouse Electrical Contracting Inc.; and
Aqueduct Technologies.  Landlord shall be named a third-party beneficiary of any
contract entered into by Tenant with the TI Architect, any consultant, any
contractor or any subcontractor, and of any warranty made by any contractor or
any subcontractor.

8

 

--------------------------------------------------------------------------------

(d)Time Periods for Response.  Unless another time period is expressly set forth
in this Work Letter, Landlord and Tenant shall respond to any request for
consent or approval of the other party hereunder within 10 business days after
delivery of such request.

2.Tenant Improvements.

(a)Tenant Improvements and Tenant Improvement Work Defined.  As used herein,
"Tenant Improvements" shall mean any improvements to the Premises desired by
Tenant of a fixed and permanent nature which are consistent with the use of the
Premises as Class A laboratory and/or office space to be funded by the TI
Allowance (as defined below). Landlord acknowledges that Tenant may be
retrofitting the Premises to be used, primarily, as office space, and, as such,
portions of the Premises currently used for laboratory space may be converted to
office space, and such conversion may include, among other modifications, the
removal and disposal of laboratory casework and fume hoods.  As a condition to
Landlord’s approval of the TI Design Drawings and/or TI Construction Drawings
(both as hereinafter defined), Landlord may require Tenant to retain (a) certain
existing utility infrastructure in the Premises and/or Building, such as air
handlers, chillers, boilers, pumps, power panels, transformers, etc. and (b)
certain existing piping, ductwork, and wiring, (which components may be cut and
capped in place) so as to facilitate the future conversion of such office space
back to laboratory space.   The work of performing the construction of the
Tenant Improvements, which will be described on the TI Construction Drawings
when the same have been approved pursuant to Section 2(c) is referred to herein
as the “Tenant Improvement Work.”  Other than funding the TI Allowance and the
completion of the Cooling Tower Replacement as provided herein, Landlord shall
not have any obligation whatsoever with respect to the improvement of the
Premises for Tenant's use and occupancy; provided, however, the foregoing shall
not have the effect of modifying the terms and provisions of the Lease
addressing Landlord’s repair and maintenance obligations or provision of
services.  The Tenant Improvement Work may be performed in separate phases
(each, a “Phase”), provided that each such Phase shall comply with the
requirements of this Work Letter as a separate project.

(b)Tenant's Space Plans.  Tenant shall initiate any Tenant Improvements by
delivering to Landlord, for Landlord’s review and approval, schematic drawings
and outline specifications (the "TI Design Drawings") detailing Tenant's
requirements for the Tenant Improvements.  Landlord shall not unreasonably
withhold, condition, or delay such approval.

(c)Working Drawings.  Upon Landlord’s approval of the TI Design Drawings, Tenant
shall cause the TI Architect to prepare and deliver to Landlord for review and
comment construction plans, specifications and drawings for the Tenant
Improvements ("TI Construction Drawings"), which TI Construction Drawings shall
be prepared substantially in accordance with the TI Design Drawings.  Tenant
shall be solely responsible for ensuring that the TI Construction Drawings
reflect Tenant's requirements for the Tenant Improvements.  Landlord shall
deliver its written comments on the TI Construction Drawings to Tenant not later
than 10 business days after Landlord's receipt of the same;

9

 

--------------------------------------------------------------------------------

provided, however, that Landlord may not disapprove any matter that is
consistent with the TI Design Drawings.  Tenant and the TI Architect shall
consider all such comments in good faith and shall, within 10 business days
after receipt, notify Landlord the manner in which Tenant proposes to respond to
such comments.  Any disputes in connection with such comments shall be resolved
in accordance with Section 2(d) hereof.  Provided that the design reflected in
the TI Construction Drawings is consistent with the TI Design Drawings, Landlord
shall approve the TI Construction Drawings submitted by Tenant.  Once approved
by Landlord, subject to the provisions of Section 4 below, Tenant shall not
materially modify the TI Construction Drawings except as may be reasonably
required in connection with the issuance of the TI Permit (as defined in Section
3(a) below).

(d)Approval and Completion.  If any dispute regarding the design of the Tenant
Improvements is not settled within 10 business days after notice of such dispute
is delivered by one party to the other, Tenant may make the final decision
regarding the design of the Tenant Improvements, provided (i) Tenant acts
reasonably and such final decision is either consistent with Tenant’s initial
position or a compromise between Landlord's and Tenant's positions with respect
to such dispute, (ii) that Tenant's decision will not affect the structural
components of the Building or any Building systems (in which case Landlord shall
make the final decision, consistent with any prior approval by Landlord of the
TI Design Drawings and the TI Construction Drawings; and (iii) the design
selected is in compliance with Legal Requirements (as such term is defined in
the Lease). Any changes to the TI Construction Drawings following Landlord's and
Tenant's approval of same requested by Tenant shall be processed as provided in
Section 4 hereof.

3.Performance of the Tenant Improvements.

(a)Commencement and Permitting of the Tenant Improvements.  Following Landlord’s
approval of the TI Construction Drawings in accordance with Section 2(c) above),
Tenant shall submit to the applicable Governmental Authority a complete
application for a building permit (the "TI Permit"), which upon issuance will
authorize the construction of the Tenant Improvements as shown on the TI
Construction Drawings approved by Landlord.  Prior to the commencement of the
Tenant Improvements, Tenant shall deliver to Landlord a copy of any contract
with Tenant’s contractors (including the TI Architect), and certificates of
insurance from any contractor performing any part of the Tenant Improvement
evidencing industry standard commercial general liability, automotive liability,
“builder’s risk”, and workers' compensation insurance.  Tenant shall cause the
general contractor to provide a certificate of insurance naming Landlord,
Alexandria Real Estate Equities, Inc., and Landlord’s lender (if any) as
additional insureds for the general contractor’s liability coverages required
above.

(b)Selection of Materials, Etc.  Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant's reasonable discretion if the matter
concerns the Tenant Improvements, and within Landlord's sole and absolute
subjective discretion if the matter concerns the structural components of the
Building or any Building system.

10

 

--------------------------------------------------------------------------------

(c)Tenant Liability.  Tenant shall be responsible for correcting any
deficiencies or defects in the Tenant Improvements.

(d)Substantial Completion.  Once commenced, Tenant shall diligently prosecute
and substantially complete or cause to be substantially completed the Tenant
Improvements in a good and workmanlike manner, in accordance with the TI Permit
subject, in each case, to Minor Variations and normal "punch list" items of a
non-material nature which do not interfere with the use of the Premises
("Substantial Completion" or "Substantially Complete").  Upon Substantial
Completion of the Tenant Improvements, Tenant shall require the TI Architect and
the general contractor to execute and deliver, for the benefit of Tenant and
Landlord, a Certificate of Substantial Completion in the form of the American
Institute of Architects ("AIA") document G704, and, if required by the City of
Cambridge, a certificate of occupancy for the Premises (if applicable, Tenant
may obtain a temporary certificate of occupancy to satisfy the foregoing
requirement provided that Tenant shall be obligated to obtain the permanent
certificate of occupancy as promptly as possible thereafter and shall use
commercially reasonable efforts to do so).  For purposes of this Work Letter,
"Minor Variations" shall mean any modifications reasonably required:  (i) to
comply with all applicable Legal Requirements and/or to obtain or to comply with
any required permit (including the TI Permit); (ii) to comply with good design,
engineering, and construction practices which are not material; or (iii) to make
reasonable adjustments for field deviations or conditions encountered during the
construction of the Tenant Improvements.

4.Changes.  Any changes requested by Tenant to the Tenant Improvements after the
approval by Landlord of the TI Design Drawings, shall be requested and
instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.

(a)Tenant's Right to Request Changes.  If Tenant shall request changes
("Changes"), Tenant shall request such Changes by notifying Landlord in writing
in substantially the same form as the AIA standard change order form (a "Change
Request"), which Change Request shall detail the nature and extent of any such
Change.  Such Change Request must be signed by Tenant's
Representative.  Landlord shall review and approve or disapprove such Change
Request within 5 business days thereafter, provided that Landlord's approval
shall not be unreasonably withheld, conditioned or delayed.

(b)Implementation of Changes.  If Landlord approves such Change, Tenant may
cause the approved Change to be instituted.  If any TI Permit modification or
change is required as a result of such Change, Tenant shall promptly provide
Landlord with a copy of such TI Permit modification or change.

11

 

--------------------------------------------------------------------------------

5.Costs.

(a)Budget For Tenant Improvements.  Before the commencement of construction of
the Tenant Improvements (or, if the Tenant Improvements are undertaken in
Phases, before the commencement of any Phase thereof), Tenant shall obtain a
detailed breakdown, by trade, of the costs incurred or that will be incurred, in
connection with the design and construction of the Tenant Improvements (the
"Budget"), and deliver a copy of the Budget to Landlord for Landlord's approval,
which shall not be unreasonably withheld, conditioned or delayed.  The Budget
shall be based upon the TI Construction Drawings approved by Landlord and shall
include Landlord’s reasonable third party out of pocket costs associated with
the review of the proposed Tenant Improvements, which third party costs shall be
payable from the TI Allowance, and shall not exceed $10,000 in the aggregate.

(b)TI Allowance.  Subject to the terms and conditions of this Work Letter and
the Lease, Landlord shall provide to Tenant a tenant improvement allowance ("TI
Allowance") of $65.00 per rentable square foot of the Premises, or $8,412,560.00
in the aggregate.  Notwithstanding anything to the contrary contained in this
Work Letter or the Lease, Landlord shall have no obligation to disburse any
portion of the TI Allowance prior to January 1, 2019.

(c)Costs Includable in TI Allowance.  The TI Allowance shall be used for the
payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the construction
of the Tenant Improvements, the cost of preparing the TI Design Drawings and the
TI Construction Drawings, all costs set forth in the Budget, Landlord’s third
party costs associated with the review of the proposed Tenant Improvements, and
the cost of Changes (collectively, "TI Costs").  Notwithstanding anything to the
contrary contained herein, no more than 10% of the TI Allowance (i.e.,
$841,256.00) may be used for soft costs, such as architect/engineer fees, third
party project management costs, data/telecom cabling, and related furniture,
fixtures and equipment.

(d)Excess TI Costs.  Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance.

(e)Payment for TI Costs.   During the course of design and construction of the
Tenant Improvements, Landlord shall reimburse Tenant for TI Costs not more than
once a month against a draw request in Landlord's standard form, containing
evidence of payment of such TI Costs by Tenant and such certifications, lien
waivers (including a conditional lien release for each progress payment and
unconditional lien releases for the prior month's progress payments), inspection
reports and other matters as Landlord customarily obtains, to the extent of
Landlord's approval thereof for payment, no later than 30 days following receipt
of such draw request and applicable materials.  Upon completion of the Tenant
Improvements (and prior to any final

12

 

--------------------------------------------------------------------------------

disbursement of the TI Allowance), Tenant shall deliver to Landlord:  (i) sworn
statements setting forth the names of all contractors and first tier
subcontractors who did the work and final, unconditional lien waivers from all
such contractors and first tier subcontractors; (ii) as-built plans (one copy in
print format and two copies in electronic CAD format) for such Tenant
Improvements; (iii) a certification of substantial completion in Form AIA G704,
(iv) a certificate of occupancy (either temporary or permanent) for the Premises
(if required by the City of Cambridge); (v) evidence of payment of all TI Costs
by Tenant in accordance with the Budget; and (vi) copies of all operation and
maintenance manuals and warranties with respect to the Tenant
Improvements.  Tenant shall submit a draw request no more frequently than once a
calendar month, and no draw requests shall be processed unless prior to the
first draw request Tenant shall have delivered to Landlord a copy of the TI
Permit.

(f)Outside Date.  Landlord shall have no obligation to fund any portion of the
TI Allowance which remains undisbursed as of December 31, 2023.

6.Miscellaneous.

(a)Consents.  Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, except as may be expressly set forth herein to the
contrary.

(b)Modification.  No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

(c)Default.  Notwithstanding anything set forth herein or in the Lease to the
contrary, Landlord shall not have any obligation to perform any work hereunder
or to fund any portion of the TI Allowance during any period that Tenant is in
Default under the Lease.

13

 